Citation Nr: 0610412	
Decision Date: 04/11/06    Archive Date: 04/26/06

DOCKET NO.  04-35 812	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Entitlement to an initial increased rating, higher than 
10 percent, for coronary artery disease, status-post coronary 
artery bypass surgery.  

2.  Entitlement to an increased rating for hypertension, 
currently evaluated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Ambler T. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1951 to December 
1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Diego, California.  

In January 2003, the RO granted the claim of entitlement to 
service connection for coronary artery disease, status-post 
coronary artery bypass surgery and assigned a 10 percent 
rating, effective September 2001.  The RO also denied the 
claim of entitlement to an increased rating for hypertension 
and continued the currently assigned 10 percent rating.  

In August 2005, the veteran presented personal testimony at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge.  A transcript of the hearing is of record.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The evidence of record is inadequate to evaluate the current 
severity of the veteran's coronary heart disease and 
hypertension disease.  There are no recent treatment records 
which speaks to the information needed to rate the veteran's 
service-connected conditions against the applicable rating 
criteria.  

During the August 2005 Travel Board hearing, the veteran 
essentially testified that the disabilities are more than 10 
percent disabling.  Given the foregoing, the RO should 
schedule the veteran for a more contemporaneous VA 
examination and request that the examining physician assess 
the severity of coronary artery disease and hypertension.  
See Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a 
duty to provide the veteran with a thorough and 
contemporaneous medical examination) and Caffrey v. Brown, 6 
Vet. App. 377, 381 (1994) (an examination too remote for 
rating purposes cannot be considered "contemporaneous").  

Additionally, during the Board's hearing, the veteran 
testified that he receives treatment for hypertension on a 
regular basis.  He testified that he undergoes blood tests 
approximately every three weeks.  He did not identify the 
dates or location of the referenced treatment.  In view of 
the foregoing, the RO should contact the veteran and request 
that he provide the location of where he received treatment 
for hypertension, as well as the dates of the treatment.  
Also request that the veteran identify any recent treatment 
received for coronary artery disease.  If, and when, the RO 
receives the information, the RO should obtain these records 
and associate them with the claims file.  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim, including the degree of 
disability and the effective date of an award.  In the 
present appeal, the appellant was provided with notice of 
what type of information and evidence was needed to 
substantiate his claim for an increased rating, but he was 
not provided with notice of the type of evidence necessary to 
establish an effective date for the disability in the event 
that a higher rating is assigned.  As this question is 
involved in the present appeal, this case must be remanded 
for proper notice under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that informs the veteran that an effective date for 
the award of benefits will be assigned if an increased rating 
is awarded, and also includes an explanation as to the type 
of evidence that is needed to establish an effective date.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the veteran and 
request that he provide the names and 
addresses of all medical care providers, 
VA and non-VA, who treated him for 
coronary heart disease and/or 
hypertension disease.  

Note that the veteran testified that he 
received treatment on a regular basis for 
hypertension.  Therefore, the RO should 
make certain to request that the veteran 
provide the dates and location of the 
referenced treatment for hypertension.  

After the releases are signed, the RO 
should request the records in order to 
obtain them and associate them with the 
claims file.  All attempts to procure 
records should be documented in the 
claims file.  If the RO is unsuccessful 
in obtaining any identified records, the 
RO must note that the efforts to procure 
the records were unsuccessful.  The 
veteran should be informed of failed 
attempts to procure any identified 
records.  

2.  After all available records and/or 
responses received have been associated 
with the claims file, the RO should 
schedule the veteran for VA examination 
and request that the examining physician 
assess the severity of the coronary 
artery disease and hypertension disease.  
The entire claims file and a copy of this 
REMAND must be made available to the 
physician designated to examine the 
veteran, and the examination report 
should include discussion of his 
documented medical history and 
assertions.  The examining physician must 
indicate that the claims file has been 
reviewed.  All indicated studies and 
tests (to include blood pressure readings 
and readings for metabolic equivalents 
(MET)) should be accomplished and all 
related symptoms should be reported.  The 
physician should set forth all 
examination findings, together with the 
complete rationale for the comments and 
opinions expressed, if any, in a printed 
(typewritten) report.  

3.  The RO should notify the veteran of 
the scheduled examination.  The notice 
should also inform the veteran that if he 
fails to appear without good cause, his 
claim for an increased rating may be 
denied in accordance with 38 C.F.R. § 
3.655 (2005).  If the veteran does not 
report for the scheduled examination, the 
RO must obtain and associate with the 
claims file a copy of any notice(s) of 
the date and time of such examination 
sent to him by the pertinent VA medical 
facility.  

4.  After the requested development has 
been completed, the RO should re-
adjudicate the veteran's claims.  To help 
avoid future remand, the RO must ensure 
that all requested action has been 
accomplished (to the extent possible) in 
compliance with this REMAND.  If any 
action is not undertaken, or is taken in 
a deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

5.  After the foregoing, the RO should 
review the veteran's claim and ensure 
that the notice requirements as outlined 
in Dingess v. Nicholson, No. 01-1917 
(U.S. Vet. App. March 3, 2006) have been 
satisfied.  If the determination is 
adverse to the veteran, he and his 
representative should be provided an 
appropriate supplemental statement of the 
case and given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Osborne
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





